Exhibit Name of Grantee: Grant Date: Total Number of Performance-Based Restricted Stock Units: RESTRICTED STOCK UNIT AGREEMENT (PERFORMANCE-BASED) RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of the Grant Date (as stated above), by and between Cabela’s Incorporated, a Delaware corporation (the “Company”), and the undersigned employee of the Company or one of its Subsidiaries (the “Grantee”). W I T N E S S E T H: WHEREAS, to motivate key employees, consultants and non-employee directors of the Company and the Subsidiaries by providing them an ownership interest in the Company, the Board of Directors of the Company (the “Board”) has established and the stockholders of the Company have approved, the Cabela’s Incorporated 2004 Stock
